Exhibit 10.6

Execution Version

RESTRICTIVE COVENANT AGREEMENT

THIS RESTRICTIVE COVENANT AGREEMENT (this “Agreement”) is entered into as of
February 9, 2018, by and between Alta Mesa Resources, Inc., a Delaware
corporation (“Buyer”), and Asset Risk Management, LLC, a Delaware limited
liability company (the “Restricted Party”). Capitalized terms used and not
otherwise defined in this Agreement have the meanings ascribed to such terms in
the Contribution Agreement (as defined below). Buyer and the Restricted Party
are sometimes referred to collectively herein as the “Parties” and each,
individually, as a “Party”.

PRELIMINARY STATEMENTS

WHEREAS, Buyer is a party to that certain Contribution Agreement by and among
Buyer, KFM Holdco, LLC (“Contributor”), Kingfisher Midstream, LLC (the
“Company”), and for limited purposes, certain other parties, dated as of
August 16, 2017 (the “Contribution Agreement”), pursuant to which, Buyer has
agreed to acquire all of the membership interests of the Company;

WHEREAS, the Restricted Party is a party to that certain Amended and Restated
Operating and Construction Management Agreement by and between the Restricted
Party and the Company, dated as of December 22, 2016, pursuant to which, the
Restricted Party provides certain services to and on behalf of the Company; and

WHEREAS, as a condition to Buyer’s obligation to consummate the Transactions,
Buyer requires that the Restricted Party execute and deliver this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and obligations
contained in this Agreement and the Contribution Agreement and other good and
valuable consideration, the sufficiency and receipt of which are hereby
acknowledge, the Parties agree as follows:

STATEMENT OF AGREEMENT

1. Definitions.

(a) “Hedge” means over-the-counter swaps, including fixed price or options,
puts, calls, collars, and other cash-settled transactions constituting “swaps”
under the Dodd-Frank Act but excluding futures and any swaps subject to a
clearing requirement.

(b) “Marketing Services” means the following services that the Restricted Party
or one or more of its Affiliates furnishes or may furnish for or on behalf of
various producers of Hydrocarbons: (i) managing all sales-related activities and
marketing of producers’ Hydrocarbons, including joint venture and joint interest
sales and establishing new direct market opportunities with end-users for such
Hydrocarbons; (ii) acting as agent of producers’ gas gathering and treating
agreements for the purpose of nominating, scheduling, monitoring daily
deliveries, monitoring and resolving imbalances, and administering capacity
release sales; (iii) monitoring and confirming producers’ Hydrocarbons sale and
transportation activities for accuracy and timeliness such as initiation of
flow, volume statements, gas sales statements,



--------------------------------------------------------------------------------

transportation statements, invoices and payments, and summarizing and
communicating such information to the producer; (iv) managing, in consultation
with producers, contract administration for the sale, processing and
transportation of producers’ Hydrocarbons; (v) coordinating management,
nominations and scheduling of volumes of producers’ Hydrocarbons;
(vi) confirming and reconciling actual volumes of producers’ Hydrocarbons to
producers’ capacity rights; (vii) calculating, managing and monitoring pipeline
imbalances; (viii) providing reporting to producers of all their Hydrocarbon
sales volumes, revenues, associated transaction costs, and transportation fees;
(ix) conducting marketing and operational meetings with producers and providing
performance reviews; (x) negotiating the terms and conditions of third party
sales agreements; (xi) performing such other services reasonably requested by
producers relating to the marketing of producers’ Hydrocarbons, including
blending operations; and (xii) developing and assisting in the development and
execution of risk management strategies using Hedges.

(c) “Restricted Area” means the following counties in the State of Oklahoma –
Kingfisher, Garfield, Major, Blaine and Logan – and the following townships in
Canadian County in the State of Oklahoma – 14N 6W, 14N 5W, 13N 6W and 13N 5W.

(d) “Restricted Business” means the owning or operating of tangible assets for
the business of gathering, transporting, processing, treating, storing and
disposing of crude oil, natural gas, other hydrocarbons and related liquids,
including water, within the Restricted Area; provided, however, that Marketing
Services shall not be included in the definition of Restricted Business and the
Restricted Party may perform Marketing Services without restriction or
limitation hereunder.

2. Acknowledgement. Buyer would not have entered into Contribution Agreement if
the Restricted Party had not agreed to the covenants set forth herein; (ii) this
Agreement is a material term and material incentive for entering into the
Contribution Agreement; and (iii) the Restricted Party had access to and is,
directly or indirectly, selling to Buyer as part of the Contribution Agreement
the goodwill of the Company and information that is confidential and proprietary
to the Company, that constitutes a valuable, special and unique asset of the
Company, and with respect to which Buyer is entitled to the protections afforded
by this Agreement and to the remedies for enforcement of this Agreement provided
by law or in equity (including those remedies the availability of which may be
within the discretion of the court or arbitrator that presides over any action
for which enforcement of this Agreement is brought).

3. Restrictive Covenants.

(a) For a period of 18 months after the Closing Date, the Restricted Party
agrees that it will not (i) directly or indirectly employ or engage any
(A) Transferred Employee or (B) employee of Buyer or any of its Affiliates
(including for this purpose Alta Mesa Holdings, LP, and its Subsidiaries) with
whom the Restricted Party or any of its Affiliates had contact with or became
aware of prior to the Closing Date or in connection with the Transactions
(collectively, the “Restricted Employees”), or (ii) directly or indirectly
solicit the employment or services of, or cause or attempt to cause to leave the
employment or service of the Company, Buyer or any Affiliate of Buyer, any
Restricted Employees; provided, however, that the Restricted Party may solicit
or hire any Restricted Employees if (X) Buyer has consented to the solicitation
or hiring of such individual in writing, which consent Buyer may withhold in its
sole discretion, or (Y) such solicitation solely occurs by general solicitation
for employment not directed at any such Restricted Employees.

 

2



--------------------------------------------------------------------------------

(b) For a period of 18 months after the Closing Date, the Restricted Party
agrees that it will not, directly or indirectly, acting alone or as a member of
a partnership or company, as a holder or owner of any security, as a lender,
agent, advisor, consultant or independent contractor: (i) within the Restricted
Area, carry on, participate in, or be engaged in (whether for its own account or
for the account of any other Person) the Restricted Business; (ii) share in the
earnings of, or beneficially own or hold any security issued by, or otherwise
own or hold any interest in any entity which is engaged in the Restricted
Business within the Restricted Area; or (iii) encourage or induce, directly or
indirectly, any customer or supplier of the Company who is a customer or
supplier of the Company within the Restricted Area immediately prior to or any
time during the six month period ending at the Closing, or is a prospective
customer or supplier of the Company within the Restricted Area immediately prior
to or any time during the six month period ending at the Closing, to curtail,
cancel or materially reduce its business or refrain from doing business with,
Buyer or its Affiliates (which after Closing includes the Company) within the
Restricted Area. Notwithstanding the foregoing provisions of this Section 3(b),
the Restricted Party may own, solely as an investment, securities of an entity
that is engaged in the Restricted Business within the Restricted Area if the
Restricted Party (A) is not an Affiliate of the issuer of such securities,
(B) does not, directly or indirectly, beneficially own more than 5% in the
aggregate of such class of securities, and (C) has no active participation in
such entity.

(c) From the Closing Date and through December 31, 2019, Buyer and the
Restricted Party will, and will use commercially reasonable efforts to cause its
Affiliates and Representatives to, (i) maintain the strict confidentiality of
any and all Confidential Information and (ii) not disclose such Confidential
Information to any Person other than any of its Affiliates or Representatives,
except (x) to the extent required by Law (provided that if required by Law,
Buyer or the Restricted Party, as applicable, agrees, to the extent legally
permissible, to give the other Party prior written notice of such disclosure in
sufficient time to permit Buyer or the Restricted Party, as applicable, to seek
a protective order should it so determine) or (y) in a Claim brought by Buyer or
the Restricted Party, as applicable, in the pursuit of its remedies under this
Agreement. Buyer and the Restricted Party shall, whenever such Party discloses
Confidential Information other than pursuant to clause (x) and (y) of the
preceding sentence, (1) notify all Persons to whom Confidential Information is
disclosed of the confidential nature of the materials disclosed and the
provisions of this Agreement; and (2) ensure that all Persons to whom the terms
of this Agreement or the Confidential Information is disclosed keep such
information confidential and do not disclose or divulge such information to any
unauthorized Person in each case in accordance with this Agreement.

(d) The Restricted Party hereby agrees that if it violates or threatens to
violate any of the provisions of this Section 3 it would be difficult to
determine the entire cost, damage or injury which Buyer and its Affiliates would
sustain. The Restricted Party acknowledges that if it violates any of the
provisions of this Section 3, Buyer may have no adequate remedy at law. In the
event of such violation, Buyer shall have the right, in addition to any other
rights that may be available to it, to seek to obtain in any court of competent
jurisdiction injunctive relief to

 

3



--------------------------------------------------------------------------------

restrain any violation by the Restricted Party of any provision of this
Section 3 or to seek to compel specific performance by the Restricted Party of
one or more of its obligations under this Section 3. The seeking or obtaining by
Buyer of such injunctive relief shall not foreclose or in any way limit the
right of Buyer to obtain a money judgment against the Restricted Party for any
damage to Buyer that may result from any breach by the Restricted Party of any
provision of this Section 3.

(e) The Restricted Party acknowledges that the covenants contained in this
Section 3 are reasonable in geographic and temporal scope, and the Restricted
Party acknowledges that the covenants contained in this Section 3 are reasonable
in temporal scope and that the scope of each of the activities being restrained
is reasonable and does not impose a greater restraint than is necessary to
protect the goodwill or other business interest of Buyer and the Company. If any
court of competent jurisdiction determines that any of such covenants,
provisions or portions of Section 3, or any part thereof, are unenforceable or
otherwise invalid, then (i) the validity and enforceability of any remaining
covenants, provisions or portions thereof shall not be affected by such
determination, (ii) those of such covenants, provisions or portions that are
determined to be unenforceable because of the duration or scope thereof shall be
reformed if possible by the court to reduce their duration or scope so as to
render the same enforceable against the Restricted Party to the maximum duration
and broadest scope permitted by law, and if such reformation is not possible,
then severance by the court, and (iii) all remaining covenants, provisions,
portions and terms of this Section 3 shall be valid and enforceable to the
fullest extent permitted by law.

4. Amendment. This Agreement may be amended, supplemented or modified only by a
written instrument duly executed by the Restricted Party and Buyer.

5. Assignment; Binding Effect. Any Party may assign its rights and obligations
hereunder to an Affiliate but such assignment shall not release such Party from
its obligations hereunder. Except as provided in the preceding sentence, neither
this Agreement nor any right, interest or obligation hereunder may be assigned
by any Party without the prior written consent of the other Party, and any
attempt to do so will be void, except for assignments and transfers by operation
of Law. Subject to this Section 5, this Agreement is binding upon, inures to the
benefit of and is enforceable by the Parties and their respective successors and
permitted assigns.

6. Headings. The headings used in this Agreement have been inserted for
convenience of reference only and do not modify, define or limit any of the
terms or provisions hereof.

7. Counterparts; Facsimile. This Agreement may be executed in any number of
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument. Any facsimile or .pdf
copies hereof or signature hereon shall, for all purposes, be deemed original.

 

4



--------------------------------------------------------------------------------

8. Governing Law, Venue and Jurisdiction.

(a) This Agreement shall be governed by and construed in accordance with the
Laws of the State of Texas (without regard to any conflict of laws principles
thereof). Each of the Parties irrevocably agrees that any legal action or
proceeding with respect to this Agreement shall be brought and determined by
courts of the State of Texas located in Harris County and the federal courts of
the United States of America located in the State of Texas, Southern District,
and each of the Parties irrevocably submits to the exclusive jurisdiction of
such courts solely in respect of any legal proceeding arising out of or related
to this Agreement. The Parties further agree that the Parties shall not bring
suit with respect to any disputes arising out of this Agreement in any court or
jurisdiction other than the above specified courts; provided, however, that the
foregoing shall not limit the rights of the Parties to obtain execution of
judgment in any other jurisdiction. The Parties further agree, to the extent
permitted by Law, that a final and nonappealable judgment against a Party in any
action or proceeding contemplated above shall be conclusive and may be enforced
in any other jurisdiction within or outside the United States by suit on the
judgment, a certified copy of which shall be conclusive evidence of the fact and
amount of such judgment.

(b) EACH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TO THE FULLEST
EXTENT PERMITTED BY LAW TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT AND WITH RESPECT TO ANY COUNTERCLAIM RELATED THERETO

[Signature page follows]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

Asset Risk Management, LLC By:  

/s/ Zachary D. Lee

Name:   Zachary D. Lee Title:   Chief Executive Officer

Signature Page to Restrictive Covenant Agreement



--------------------------------------------------------------------------------

Alta Mesa Resources, Inc. By:  

/s/ Stephen S. Coats

Name:   Stephen S. Coats Title:   Secretary

Signature Page to Restrictive Covenant Agreement